DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1, 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 12-17, 22, 24-28, 32-37 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in U.S. Patent No. 10,091,728 B2, in view of Shellhammer et al. in Pub. No. US 2019/0082385 A1 (with Provisional Application No 62/557,123 filed on 9/11/2017), hereinafter referred to as Shellhammer, Yang et al. in Pub. No. US 2018/0242249 A1, hereinafter referred to as Yang(2), and Huang et al. in U.S. Patent No. 9,634,757 B2, hereinafter referred to as Huang.
 	Referring to claim 1, Yang discloses an apparatus to communicate a wake-up radio (WUR) packet, the apparatus comprising: a memory (1106); and logic circuitry (not shown) 
 	Yang differs from the claim, it fails to disclose that the first preamble is to signal a high data rate and the second preamble is to signal a low data rate, wherein the first preamble and the second preamble to have different bit counts, wherein a length in bits of the second preamble is twice a length in bits of the first preamble, which are well known in the art and commonly used in wireless communications field for conventional data rate indication.  Shellhammer, for example, from the similar field of endeavor, teaches such conventional features (Shellhammer-abstract, paragraphs [0088], [0091]-[0092], [0095], [0100]-[0101] in U.S. Publication, or paragraphs [0026]-[0027], [0053], [0070] and [0072] in Provisional Application), which can be easily adopted by one of ordinary skill in the art to implement in the apparatus of Yang, to provide conventional data rate indication for enhance the system capability and performance in wake-up receivers network environment.  In addition, Shellhammer further teaches that wherein the first preamble has a 32 bit sequence (paragraphs [0109] and [0112] in U.S. Publication, or paragraphs [0070] and [0072] in Provisional Application) with a transmission rate of 250 kilobits per second (paragraphs [0095], [0100] and [0112] in U.S. Publication, or paragraphs [0061] and [0070] in Provisional Application) and duration of 64 microseconds (paragraphs [0112] and [0114] in U.S. Publication, or paragraphs [0070] and [0072] in Provisional Application).

 	Yang(2), for example, from the similar field of endeavor, teaches the feature of having MAC/Action frame comprising a MAC header and a payload, wherein the MAC header comprises a receiver address field and the payload (paragraphs [0062], [0068] and FIG. 4).  Huang, also from the similar field of endeavor, teaches the feature of having MAC/Action frame comprising a MAC header and a payload, and the payload comprises an action identifier field and an action payload, the action identifier to identify the structure of the action payload (col. 4, lines 38-62).
 	Both of which can be easily adopted by one of ordinary skill in the art to implement in the apparatus of Yang in view of Shellhammer to further enhance the system capability and performance.
 	Referring to claim 3, Yang in view of Shellhammer, Yang(2) and Huang disclose that the rate of transmission of one OOK OFDM symbol of the MAC frame of the WUR packet is set to the rate of transmission of 62.5 kilobits per second for the low data rate (Shellhammer- paragraphs [0095], [0100] and [0112] in U.S. Publication, or paragraphs [0061] and [0070] in Provisional Application).
 	Referring to claim 4, Yang in view of Shellhammer, Yang(2) and Huang disclose that the second preamble to signal the low data rate of 62.5 kilobits per second (Shellhammer- 
 	Referring to claim 5, Yang in view of Shellhammer, Yang(2) and Huang disclose that the second preamble to transmit with a duration of 128 microseconds (Shellhammer- paragraphs [0112] and [0114] in U.S. Publication, or paragraphs [0070] and [0072] in Provisional Application).
 	Referring to claim 6, Yang in view of Shellhammer, Yang(2) and Huang disclose that the logic circuitry to generate one WUR packet in a 20 MHz channel, two WUR packets in a 40 MHz channel, or four WUR packets in an 80 MHz channel (col. 7, lines 4-10, col. 8, lines 21-24 in Yang).
 	Referring to claim 7, Yang in view of Shellhammer, Yang(2) and Huang disclose that the rate of transmission of one OOK OFDM symbol of the MAC frame of the WUR packet is set to the rate of transmission of 250 kilobits per second for the high data rate (Shellhammer- paragraphs [0095], [0100] and [0112] in U.S. Publication, or paragraphs [0061] and [0070] in Provisional Application). 	
 	Referring to claims 12-17, Claims 12-17 are rejected for substantially same reasons as claims 1, 3-7, except each claim is in non-transitory computer-readable medium claim format (col. 14, lines 59-62 in Yang).
 	Referring to claims 22, 24-28, claims 22, 24-28 are rejected for substantially same reasons as claims 1, 3-7, except each claim is on the receiving end instead of transmitting end.
 	Referring to claims 32-37, claims 32-37 are rejected for substantially same reasons as claims 22, 24-28, except each claim is in non-transitory computer-readable medium claim format (col. 14, lines 59-62 in Yang).
Claims 2 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shellhammer, Yang(2) and Huang as applied to claims 1 and 22 above, and further in view of Dacosta et al. in Pub. No. US 2004/0224728 A1, hereinafter referred to as Dacosta.
 	Referring to claim 2, Yang in view of Shellhammer, Yang(2) and Huang disclose that the apparatus further comprising a processor (1104 in Yang), the memory coupled with the processor, to transmit a wake-up radio (WUR) physical layer protocol data unit (PPDU) with a wide bandwidth preamble, the wide bandwidth preamble having a bandwidth between 20 megahertz (MHz) and 80 MHz, followed by OOK OFDM symbols of the WUR packet on a sub-band of a channel (col. 7, lines 4-39, col. 12, lines 5-38 in Yang).
 	Yang in view of Shellhammer, Yang(2) and Huang still fail to disclose the structure of a radio coupled with a physical layer device, and one or more antennas coupled with the radio, which are all well known in the art and commonly used in wireless communications field for providing conventional wireless communication environment.  Dacosta, for example, from the similar field of endeavor, teaches such conventional feature (paragraphs [0018]-[0019]).
 	Referring to claim 23, claim 23 is rejected for substantially same reason as claim 2, except the claim is on the receiving end instead of transmitting end.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shellhammer, Yang(2), Huang and Dacosta, as applied to claims 1 and 2 above, and further in view of Lee et al. in U.S. Patent No. 10,129,064 B1, hereinafter referred to as Lee.
 	Referring to claim 11, Yang in view of Shellhammer, Yang(2), Huang and Dacosta still fail to disclose that the WUR PPDU comprising a mark having a 20 MHz bandwidth, the mark comprising a Binary Phase-shift keying (BPSK)-modulated OFDM symbol, which is considered well known and commonly applied in wireless communications field for providing well known .  
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Shellhammer, Yang(2) and Huang, as applied to claim 12 above, and further in view of Lee.
 	Referring to claim 21, Yang in view of Shellhammer, Yang(2) and Huang fail to disclose that the WUR PPDU comprising a mark having a 20 MHz bandwidth, the mark comprising a Binary Phase-shift keying (BPSK)-modulated OFDM symbol, which is considered well known and commonly applied in wireless communications field for providing well known modulation type for OFDM symbol mapping for data transmission.  Lee, for example, also from the similar field of endeavor, teaches such conventional feature (col. 2, lines 24-40, col. 3, lines 31-33, and claim 2).
Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive.  
In the remarks, the applicant mainly argued that the combination of Yang in view of Shellhammer, Yang2, Huang, Dacosta, and Lee fails to establish a prima facie case of obviousness for amended independent claims 1, 12, 22 and 32 because the combination fails to teach or suggest all of Applicant's claim limitations of the amended independent claims 1, 12, 22, and 32.  In particular, the combination fails to teach or suggest a WUR preamble comprises a first preamble to signal a high data rate or a second preamble to signal a low data rate, the first preamble and the second preamble to have different bit counts, wherein a length in bits of the second preamble is twice a length in bits of the first preamble, wherein the first preamble has a .
 	In response to applicant's arguments against the references individually, the applicant is to be reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Park et al. ‘733 & ‘053, and Yang ‘641 are additionally cited to show the common feature of wake-up packet/signal communication in wireless communication system similar to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 







AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465